NATIONWIDE VARIABLE INSURANCE TRUST Invesco NVIT Comstock Value Fund Supplement dated November 23, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page3 of the Summary Prospectusis deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Kevin Holt, CFA Lead Portfolio Manager, Invesco Since 2010 Devin Armstrong, CFA Portfolio Manager, Invesco Since 2010 Charles DyReyes, CFA Portfolio Manager, Invesco Since 2015 James Warwick Portfolio Manager, Invesco Since 2010 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
